Case 3:20-cv-00330-JBA Document 56-7 Filed 06/22/20 Page 1 of 3




                   Exhibit G
                 Case 3:20-cv-00330-JBA Document 56-7 Filed 06/22/20 Page 2 of 3


Kathryn Robinson

From:                Skubas, Sarah R. (Hartford) <Sarah.Skubas@jacksonlewis.com>
Sent:                Friday, June 12, 2020 1:34 PM
To:                  Tanvir Rahman; pnoonan@ddnctlaw.com; rmitchell@mitchellandsheahan.com
Cc:                  Michael J. Willemin; Parisis G. Filippatos; Tsteigman@mppjustice.Com (Tsteigman@mppjustice.com)
Subject:             RE: Castro/Yale - Second Amended Complaint


Good afternoon,
We similarly object as there is no release from the CHRO, the claims are otherwise untimely and Plaintiffs cannot sustain
claims as to YNHH thereby making the proposed motion to amend futile.
Best,
Sarah


Sarah R. Skubas
Attorney at Law
Jackson Lewis P.C.
90 State House Square
8th Floor
Hartford, CT 06103
Direct: (860) 331‐1537 | Main: (860) 522‐0404
Sarah.Skubas@jacksonlewis.com | www.jacksonlewis.com

Visit our resource page for information and guidance on COVID‐19’s workplace implications

From: Tanvir Rahman <trahman@wigdorlaw.com>
Sent: Friday, June 12, 2020 12:57 PM
To: pnoonan@ddnctlaw.com; rmitchell@mitchellandsheahan.com; Skubas, Sarah R. (Hartford)
<Sarah.Skubas@jacksonlewis.com>
Cc: Michael J. Willemin <mwillemin@wigdorlaw.com>; Parisis G. Filippatos <pfilippatos@wigdorlaw.com>;
Tsteigman@mppjustice.Com (Tsteigman@mppjustice.com) <Tsteigman@mppjustice.com>
Subject: Castro/Yale ‐ Second Amended Complaint


[EXTERNAL SENDER]

Counsel – please let us know whether you consent to us filing the attached Second Amended Complaint which adds our
clients’ claims under CFEPA. Any changes from the Amended Complaint are in redline. If you do not consent, please let
us know the reasons. Thanks.



Tanvir H. Rahman
Senior Associate

WIGDOR LLP
85 Fifth Avenue, New York, NY 10003
T: (212) 257‐6800 | F: (212) 257‐6845

                                                            1
               Case 3:20-cv-00330-JBA Document 56-7 Filed 06/22/20 Page 3 of 3

trahman@wigdorlaw.com
www.wigdorlaw.com




This communication may contain Confidential or Attorney-Client Privileged Information and/or Attorney Work
Product. If you are not the addressee indicated in this message or its intended recipient (or responsible for
delivery of the message to such person(s)), do not read, copy, or forward this message to anyone and, in such
case, please immediately destroy or delete this message, including any copies hereof, and kindly notify the
sender by reply e-mail, facsimile or phone. Thank you.




                                                      2
